UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2012 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-31993 STERLING CONSTRUCTION COMPANY, INC. (Exact name of registrant as specified in its charter) DELAWARE 25-1655321 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 20810 Fernbush Lane Houston, Texas (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code(281) 821-9091 (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. [√]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[√]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[]Accelerated filer[√] Non-accelerated filer[]Smaller reporting company[] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[]Yes[√]No At October 31, 2012, there were 16,495,216 shares outstanding of the issuer’s common stock, par value $0.01 per share. 1 STERLING CONSTRUCTION COMPANY, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 31 ITEM 4. CONTROLS AND PROCEDURES 31 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 32 ITEM 1A. RISK FACTORS 32 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 32 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 32 ITEM 4. MINE SAFETY DISCLOSURES 32 ITEM 5. OTHER INFORMATION 32 ITEM 6. EXHIBITS 33 SIGNATURES 34 2 PART I Item 1.Financial Statements STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share and per share data) September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Contracts receivable, including retainage Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Deferred tax asset, net Receivables from and equity in construction joint ventures Other current assets Total current assets Property and equipment, net Goodwill Other assets, net Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Billings in excess of costs and estimated earnings on uncompleted contracts Current maturities of long-term debt 73 Income taxes payable Accrued compensation Current obligation for noncontrolling owners’ interests in subsidiaries and joint ventures Other current liabilities Total current liabilities Long-term liabilities: Long-term debt, net of current maturities Deferred tax liability, net Other long-term liabilities Total long-term liabilities Commitments and contingencies (Note 7) Obligation for noncontrolling owners’ interests in subsidiaries and joint ventures Equity: Sterling stockholders’ equity: Preferred stock, par value $0.01 per share; 1,000,000 shares authorized, none issued Common stock, par value $0.01 per share; 19,000,000 shares authorized, 16,495,216 and 16,321,116 shares issued Additional paid in capital Retained earnings Accumulated other comprehensive income Total Sterling common stockholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except share and per share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September30, Revenues $ Cost of revenues (191,114 ) (144,671 ) (441,216 ) (351,230 ) Gross profit General and administrative expenses (10,259 ) (7,071 ) (26,369 ) (19,427 ) Other operating income (expense), net 76 Operating income Gain (loss) on sale of securities and other (33 ) Interest income Interest expense (159 ) (357 ) (978 ) (945 ) Income before income taxes and earnings attributable to noncontrolling interests 4,916 Income tax benefit (expense) (847 ) (1,984 ) (3,295 ) Net income Noncontrolling owners’ interests in earnings of subsidiaries and joint ventures (3,079 ) (2,480 ) (15,155 ) (5,999 ) Net income (loss) attributable to Sterling common stockholders $ $ $ ) $ Net income (loss) per share attributable to Sterling common stockholders: Basic $ $ $ ) $ Diluted $ $ $ ) $ Weighted average number of common shares outstanding used in computing per share amounts: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Amounts in thousands) (Unaudited) Nine Months Ended September 30, Net income (loss) attributable to Sterling common stockholders $ ) $ Net income attributable to noncontrolling interest included in equity 80 Net income attributable to noncontrolling interest included in liabilities Add /(deduct) other comprehensive income, net of tax: Realized (gain) loss from available-for-sale securities (431 ) 20 Change in unrealized holding gain (loss) on available-for-sale securities Realized loss from settlement of derivatives 37 41 Change in the effective portion of unrealized gain (loss) in fair market value of derivatives (319 ) Comprehensive income $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 (Amounts in thousands) (Unaudited) Sterling Construction Company, Inc. Stockholders Common Stock Treasury Stock Addi- tional Paid in Retained Accu- mulated Other Compre- hensive Noncontrolling Shares Amount Shares Amount Capital Earnings Income Interests Total Balance at January 1, 2012 $ Net income (loss) (3,223 ) (1,971 ) Other comprehensive income Stock issued upon option exercises 24 66 66 Tax impact from exercise of stock options (143 ) (143 ) Issuance and amortization of restricted stock 2 Revaluation of noncontrolling interest RLW put/call liability and other, net of tax (1,239 ) ) (1,279 ) Balance at September 30, 2012 $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) attributable to Sterling common stockholders $ ) $ Plus: Noncontrollingowners’ interests in earnings of subsidiaries and joint ventures Net income Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Gain on disposal of property and equipment (2,977 ) (226 ) Deferred tax expense (benefit) (1,607 ) Stock-based compensation expense Interest expense accreted on noncontrolling interests Loss (gain) on sale of securities and other (812 ) 33 Tax impact from exercise of stock options (68 ) Other changes in operating assets and liabilities: (Increase) decrease in contracts receivable (45,603 ) (16,101 ) (Increase) decrease in costs and estimated earnings in excess of billings on uncompleted contracts (1,367 ) (15,072 ) (Increase) decrease in income tax receivable (1,376 ) (1,366 ) (Increase) decrease in prepaid expenses and other assets (3,467 ) (Increase) decrease in receivables from and equity in construction joint ventures (4,710 ) (1,391 ) Increase (decrease) in accounts payable Increase (decrease) in billings in excess of costs and estimated earnings on uncompleted contracts (3,155 ) Increase (decrease) in accrued compensation and other liabilities (3,933 ) Net cash provided by operating activities Cash flows from investing activities: Net assets of acquired companies, net of cash acquired ) Additions to property and equipment (27,818 ) (19,592 ) Proceeds from sale of property and equipment Purchases of short-term securities, available-for-sale (29,910 ) (97,719 ) Sales of short-term securities, available-for-sale Net cash used in investing activities (23,417 ) (35,819 ) Cash flows from financing activities: Cumulative daily drawdowns – Credit Facility Cumulative daily repayments – Credit Facility (10,000 ) (8,000 ) Repayments under long-term obligations (73 ) (55 ) Purchases of treasury stock (3,592 ) Issuance of common stock pursuant to warrants and options exercised 68 Distributions to noncontrolling interest owners (6,589 ) (6,185 ) Utilization of tax impact from exercise of stock options (143 ) 68 Other (229 ) Net cash provided by (used in) financing activities (1,609 ) Net increase (decrease) in cash and cash equivalents ) (32,791 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes $ $ Non-cash items: Revaluation of noncontrolling interest – RLW put/call liability, net of tax $ $ Reclassification of amounts payable to noncontrolling interest owner $ $ Issuance of noncontrolling interest in RHB in exchange for net assets of acquired companies $ $ Net liabilities assumed in connection with acquisitions $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 STERLING CONSTRUCTION COMPANY, INC. & SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Summary of Business and Significant Accounting Policies Basis of Presentation Sterling Construction Company, Inc. (“Sterling” or “the Company”), a Delaware corporation, is a leading heavy civil construction company that specializes in the building, reconstruction and repair of transportation and water infrastructure in markets in Texas, Utah, Nevada, Arizona, California and other states in which we see opportunities. Our transportation infrastructure projects include highways, roads, bridges and light and commuter rail foundations and structures, and our water infrastructure projects include water, wastewater and storm drainage systems. Sterling provides general contracting services, including excavating, concrete and asphalt paving, installation of large-diameter water and wastewater distribution systems, construction of bridges and similar large structures, construction of light and commuter rail infrastructure, concrete and asphalt batch plant operations, and concrete crushing and aggregate operations primarily to public sector clients. We purchase the necessary materials for our contracts, and perform the majority of the work required by our contracts with our own crews and equipment. For a more detailed discussion of the Company’s business, readers of this Report are urged to review “Item 1. Business” of the Annual Report on Form 10-K for the year ended December 31, 2011 (“2011 Form 10-K”) and the sections of this Report entitled “Backlog at September 30, 2012” and “Our Markets” under Item 2. The accompanying condensed consolidated financial statements include the accounts of subsidiaries and construction joint ventures in which the Company has a greater than 50% ownership interest or otherwise controls such entities, and all significant intercompany accounts and transactions have been eliminated in consolidation. For all periods presented, the Company had no subsidiaries where its ownership interests were less than 50%. Under accounting principles generally accepted in the United States (“GAAP”), the Company must determine whether each entity, including joint ventures in which it participates, is a variable interest entity.This determination focuses on identifying which owner or joint venture partner, if any, has the power to direct the activities of the entity and the obligation to absorb losses of the entity or the right to receive benefits from the entity disproportionate to its interest in the entity, which could have the effect of requiring us to consolidate the entity in which we have a non-majority variable interest. On August 1, 2011, we acquired a 50% interest in a limited partnership which the Company determined to be a variable interest entity.Prior to this, the Company had no participation in an entity determined to be a variable interest entity.As discussed further in Note 3 of the Notes to Consolidated Financial Statements included in the 2011 Form 10-K, the Company determined that it exercises primary control over activities of Myers & Sons Construction, L.P. (“Myers”), and it is exposed to more than 50% of potential losses from the partnership.Therefore, the Company consolidates Myers in the consolidated financial statements and includes the other partners’ interests in the equity and net income of the partnership in the balance sheet line item “Noncontrolling interests” in “Equity” and the statement of operations line item “Noncontrolling owners’ interests in earnings of subsidiaries and joint ventures,” respectively. Where the Company is a noncontrolling joint venture partner, its share of the operations of such construction joint venture is accounted for on a pro rata basis in the consolidated statements of operations and as a single line item (“Receivables from and equity in construction joint ventures”) in the consolidated balance sheets.See Note 6 of the Notes to Consolidated Financial Statements included in the 2011 Form 10-K for further information regarding the Company’s construction joint ventures, including those where the Company does not have a controlling ownership interest. The condensed consolidated financial statements included herein have been prepared by Sterling, without audit, in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) and should be read in conjunction with the 2011 Form 10-K.Certain information and note disclosures prepared in accordance with GAAP have been either condensed or omitted pursuant to SEC rules and regulations.The condensed consolidated financial statements reflect, in the opinion of management, all normal recurring adjustments necessary to present fairly the Company’s financial position at September 30, 2012 and the results of operations and cash flows for the periods presented.The December 31, 2011 condensed consolidated balance sheet data was derived from audited financial statements, but, as discussed above, does not include all disclosures required by GAAP.Interim results may be subject to significant seasonal variations, and the results of operations for the three months and nine months ended September 30, 2012 are not necessarily indicative of the results to be expected for the full year or subsequent quarters. 8 Our Markets Demand for transportation and water infrastructure depends on a variety of factors, including overall population growth, economic expansion and the vitality of the market areas in which we operate, as well as unique local topographical, structural and environmental issues.In addition to these factors, demand for the replacement of infrastructure is driven by the general aging of infrastructure and the need for technical improvements to achieve more efficient or safer use of infrastructure and resources.Funding for this infrastructure depends on federal, state and local governmental resources, budgets and authorizations. Since the economic downturn in late 2008, the bidding environment in our markets has been much more competitive than in the past because of the following: · Reduced federal, state and local spending on transportation and water-related infrastructure. · Traditional competitors on larger transportation and water infrastructure projects appear to have been bidding at less than normal margins, sometimes at bid levels below our break-even pricing, in order to replenish their backlogs. · While our business includes only minimal residential and commercial infrastructure work, the severe fall-off in new projects in those markets has resulted in some residential and commercial infrastructure contractors bidding on smaller public sector transportation and water infrastructure projects, sometimes at bid levels below our break-even pricing, thus increasing competition and creating downward pressure on bid prices in our markets. · The entry of new competitors from other states. These factors have limited our ability to replenish our backlog through successful bids for new projects and have compressed the profitability on the new projects where we submitted successful bids. While we have been more aggressive in reducing the anticipated margins we use to bid on some projects, we have not bid at anticipated loss margins in order to obtain new backlog. Significant Accounting Policies Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Certain of the Company’s accounting policies require higher degrees of judgment than others in their application. These include the recognition of revenue and earnings from construction contracts under the percentage-of-completion method, the valuation of long-term assets, and income taxes.Management continually evaluates all of its estimates and judgments based on available information and experience; however, actual amounts could differ from those estimates. Other Accounting Policies The Company’s significant accounting policies are more fully described in Note 1 of the Notes to Consolidated Financial Statements in the 2011 Form 10-K.These accounting policies include, but are not limited to, those related to: ·contracts receivable, including retainage ·revenue recognition ·valuation of property and equipment, goodwill and other long-lived assets ·construction joint ventures ·income taxes ·segment reporting There have been no material changes to significant accounting policies since December 31, 2011. Construction Revenue Recognition The Company is a general contractor which engages in various types of heavy civil construction projects principally for public (government) owners. Credit risk is minimal with public owners since the Company ascertains that funds have been appropriated by the governmental project owner prior to commencing work on such projects. While most public contracts are subject to termination at the election of the government entity, in the event of termination the Company is entitled to receive the contract price for completed work and reimbursement of termination-related costs. Credit risk with private owners is minimized because of statutory mechanics liens, which give the Company high priority in the event of lien foreclosures following financial difficulties of private owners. 9 Revenues are recognized on the percentage-of-completion method, measured by the ratio of costs incurred up to a given date to estimated total costs for each contract.Our contracts generally take 12 to 36 months to complete. Contract costs include all direct material, labor, subcontract and other costs and those indirect costs related to contract performance, such as indirect salaries and wages, equipment repairs and depreciation, insurance and payroll taxes. Administrative and general expenses are charged to expense as incurred. Provisions for estimated losses on uncompleted contracts are made in the period in which such losses are determined. Changes in job performance, job conditions and estimated profitability, including those changes arising from contract penalty provisions and final contract settlements may result in revisions to costs and income and are recognized in the period in which the revisions are determined. Changes in estimated revenues and gross margin on certain construction contracts during the nine months ended September 30, 2012 resulted in a net charge of $4.6 million included in the operating results and a $4.5 million after-tax charge or $0.28 per diluted share attributable to Sterling common stockholders. Financial Instruments The fair value of financial instruments is the amount at which the instrument could be exchanged in a current transaction between willing parties.The Company’s financial instruments are cash and cash equivalents, short-term investments, contracts receivable, derivatives, accounts payable, mortgage payable, a credit facility with Comerica Bank (“Credit Facility”), demand notes payable, the put related to certain noncontrolling owners’ interests in subsidiaries and an earn-out liability related to the acquisition of J. Banicki Construction, Inc. (“JBC”).The recorded values of cash and cash equivalents, short-term investments, contracts receivable and accounts payable approximate their fair values based on their short-term nature.The recorded value of the Credit Facility debt approximates its fair value, as interest approximates market rates.See Note 5 regarding the fair value of derivatives and Note 8 regarding the fair value of the put and the earn-out liability.We had one mortgage outstanding at September 30, 2012 and December 31, 2011 with a remaining balance of $281,000 and $336,000, respectively.The mortgage was accruing interest at 3.50% at both September 30, 2012 and December 31, 2011 and contains pre-payment penalties.At September 30, 2012 and December 31, 2011 the fair value of the mortgage approximated the book value. To determine the fair value of the mortgage, the amount of future cash flows was discounted using the Company’s borrowing rate on its Credit Facility.At year-end the recorded value of the demand notes payable approximated fair value as the interest rate approximated market rates and as the notes are due upon demand (i.e., they are short-term in nature).During the quarter the demand notes payable has been paid. The Company does not have any off-balance sheet financial instruments other than operating leases (see Note 13 of the Notes to Consolidated Financial Statements in the 2011 Form 10-K). Recent Accounting Pronouncements In December 2011, the Financial Accounting Standards Board (“FASB”) amended authoritative guidance associated with offsetting assets and liabilities.This amended guidance enhances disclosures by requiring improved information about financial instruments and derivatives instruments that are offset in accordance with current GAAP or subject to an enforceable master netting agreement.The amendment to this authoritative guidance will be placed into effect for the Company on January 1, 2013 and must be applied retrospectively.Except for the additional disclosure requirements, this amendment will have no impact on our consolidated financial statements upon adoption. In May 2011, the FASB amended authoritative guidance associated with fair value measurements.This amended guidance defines certain requirements for measuring fair value and for disclosing information about fair value measurement in accordance with GAAP.The amendments to authoritative guidance associated with fair value measurements were effective for the Company on January 1, 2012 and have been applied prospectively.The adoption of this guidance did not have a material impact on our consolidated financial statements. In July 2012, the FASB amended authoritative guidance associated with indefinite-lived intangible assets, other than goodwill.This amended guidance states that an entity would not be required to calculate the fair value of an indefinite-lived intangible asset unless the entity determines, based on a qualitative assessment, that it is not more likely than not, the indefinite-lived intangible asset is impaired.The amendments to this authoritative guidance become effective for the Company after September 15, 2012.The Company does not currently have indefinite-lived intangible assets, other than goodwill; therefore, this guidance will not have a material impact on our consolidated financial statements. 10 Reclassifications Balances related to accrued accounts payable which had been included in “Other current liabilities” in the prior year balance sheet have been reclassified to “Accounts payable” to conform to current year presentation. 2.Cash and Cash Equivalents and Short-term Investments The Company considers all highly liquid investments with original or remaining maturities of three months or less at the time of purchase to be cash equivalents.At September 30, 2012, $704,000 of cash and cash equivalents were fully insured by the FDIC under its standard maximum deposit insurance amount guidelines.At September 30, 2012, cash and cash equivalents included $3.9 million belonging to majority-owned joint ventures consolidated in these financial statements, which generally cannot be used for purposes outside the joint ventures. Short-term investments include mutual funds and government bonds which are considered available-for-sale securities and measured at fair value as required under applicable GAAP.These government bonds have maturity dates of 2013-2046.At September 30, 2012 and December 31, 2011, the Company had short-term investments as follows (in thousands): September 30, 2012 Total Fair Value Level 1 Level 2 Gross Unrealized Gains (pre-tax) Gross Unrealized Losses (pre-tax) Mutual funds $ Municipal bonds 62 Total securities available-for-sale $ $
